Citation Nr: 0316853	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  97-22 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
secondary to treatment for service-connected dermatitis.  


REPRESENTATION

Appellant represented by:	Curtis E. Watkins, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from August 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.

The Board issued a decision on this matter in September 2001, 
denying service connection for peripheral neuropathy.  The 
veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  Pursuant to a joint motion, in 
a November 2002 Order, the Court vacated the Board decision 
and remanded the case to the Board.  By letter dated in April 
2003, the Board advised the veteran, through his 
representative, that he had additional time in which to 
supplement evidence or argument before the Board.  The 
representative's response dated in May 2003 has been 
associated with the claims folder.  The case is again before 
the Board for appellate review.    


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), among other things, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  

Specifically, in a disability compensation claim, the VCAA 
provides that the duty to assist includes obtaining records 
of relevant VA medical treatment.  38 U.S.C.A. 
§ 5103A(c).  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  When VA attempts to obtain records from a federal 
department or agency, to include from a VA treatment 
facility, the efforts to obtain those records must continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b).

In addition, the VCAA provides that, upon receipt of a 
complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information should be provided by the claimant and what 
information VA will attempt to obtain on the claimant's 
behalf. Id.   

The joint motion to the Court lists areas of concern 
regarding assistance and notice to the veteran.  
Specifically, it states that the current record was unclear 
as to whether VA treatment records dated from 1946 to 1969 
were in fact destroyed or were instead simply not yet 
located.  It also indicates that VA failed to inform the 
veteran of other potential sources of evidence, in case the 
VA records were destroyed, and of what types of evidence VA 
or the veteran would be required to obtain.  A remand is 
required to address these concerns.      

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to secure 
records from the Wichita VA medical 
center dated from 1946 through 1969.  
Inquiries should be made at the Wichita 
VA medical center and the Kansas City VA 
storage facility, as well as any other 
facility where such records may have been 
transferred, retired, or archived.  If 
the records cannot be located, each 
facility should confirm whether the 
records were transferred, retired, or 
archived at another facility, and if so, 
the location of that facility.  If it is 
determined that the records were 
destroyed or otherwise do not exist, 
written confirmation of that fact must be 
associated with the claims folder.        

2.  If the VA records in question are 
determined to have been destroyed or 
otherwise do not exist, the RO should 
advise the veteran and his representative 
as to collateral sources of medical 
evidence that would assist in 
substantiating his claim, to include 
explanation of what types of evidence or 
information the veteran should provide 
and what types of evidence VA would 
attempt to obtain on his behalf.  See 
Adjudication Procedures Manual, M21-1, 
Part 3, § 4.25.  The RO should afford the 
appropriate opportunity for response.  

3.  The RO should contact the veteran in 
writing and ask him to explain the basis 
for his assertion that the ointment he 
used to treat his service-connected 
dermatitis contained mercury.  It should 
afford the applicable period of time for 
response.       

4.  After completing any other necessary 
development, the RO should readjudicate 
the claim for service connection for 
peripheral neuropathy, secondary to 
treatment for service-connected 
dermatitis.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review.  The Board intimates no opinion as to 
the ultimate outcome of the appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	Wayne M. Braeuer
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


